     Case 2:90-cv-00520-KJM-DB Document 6610 Filed 04/15/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517               ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                     GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909              ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                 2049 Century Park East, Suite 3400
 3   KYLE A. LEWIS, State Bar No. 201041                 Los Angeles, CA 90067-3208
     ELISE OWENS THORN, State Bar No. 145931             Telephone: (310) 552-0130
 4   TYLER V. HEATH, State Bar No. 271478                Fax: (310) 229-5800
     LUCAS L. HENNES, State Bar No. 278361               E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                           Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7325
      Fax: (916) 324-5205
 8    E-mail: Tyler.Heath@doj.ca.gov
     Attorneys for Defendants
 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                             2:90-cv-00520 KJM-DB (PC)

15                                        Plaintiffs, NOTICE OF DEFENDANTS
                                                      CALIFORNIA DEPARTMENT OF
16                  v.                                CORRECTIONS AND
                                                      REHABILITATION’S AND
17                                                    DEPARTMENT OF STATE
     GAVIN NEWSOM, et al.,                            HOSPITALS’ SUBMISSION OF
18                                                    DOCUMENTS UNDER SEAL
                                         Defendants.
19

20                                           INTRODUCTION
21         On May 23, 2007, the Court ordered Defendants to file monthly reports reflecting referrals,

22   pending referrals, rejections, and transfer of inmates from any level of outpatient mental health

23   care to any level of inpatient mental health care, and from any level of inpatient mental health

24   care to a different level of mental health care. (ECF No. 2236.) The report must include a

25   complete list of all class members currently waiting for transfer from any level of outpatient

26   mental health care to any level of inpatient mental health care, and from any level of inpatient

27   mental health care to a different level of mental health care. On July 1, 2017, Defendant

28   California Department of Corrections and Rehabilitation (CDCR) assumed operation of the
                                                   1
                                                Notice of Submission Under Seal (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6610 Filed 04/15/20 Page 2 of 2

 1   Department of State Hospitals’ (DSH) psychiatric programs in CDCR prisons. Consequently,

 2   both DSH and CDCR provide bed utilization reports under the May 23, 2007 order. The

 3   information contained within the reports include identifying patient information, which is

 4   sensitive, private, confidential, and subject to the protective order entered in this action on

 5   January 12, 2007. (Protective Order, ECF No. 2109.)

 6                                                 NOTICE
 7         Under this District’s Civil Local Rule 141(b), DSH and CDCR give notice that they are

 8   filing documents called for by the Court’s May 23, 2007 order under seal, will file the documents

 9   via e-mail with the Court, and serve the parties with copies of the documents.

10   Dated: April 15, 2020                                  Respectfully submitted,
11                                                          XAVIER BECERRA
                                                            Attorney General of California
12                                                          ADRIANO HRVATIN
                                                            Supervising Deputy Attorney General
13

14                                                          Tyler V. Heath
15                                                          TYLER V. HEATH
                                                            Deputy Attorney General
16                                                          Attorneys for Defendants
17   CF1997CS0003
     33993221
18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                                 Notice of Submission Under Seal (2:90-cv-00520 KJM-DB (PC))
